EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine Polizzi on 6/17/21.
In the Claims
In claim 25, insert u as follows antitubulin to read, “antitubulin.” 
In claim 32, delete the term [antibody] in the preamble to read, “The method of claim 29.” 
Conclusion
Claims 1-124 are allowed.    
Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Turner whose telephone number is (571)272-0894. The examiner can normally be reached on Monday through Thursday from 8 a.m. to 6 p.m. M.T.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tim Speer, can be reached on (313) 446-4825.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:/www, uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this proceeding should be directed to:

By EFS:  Registered users may submit via the electronic filing system EFS-Web at:
https://efs.uspto.gov/myportal/efs-registered

By mail to:  Mail Stop Reexam/Reissue, Central Reexamination Unit Commissioner for Patents United States Patent & Trademark Office P.O. Box 1450 Alexandria, VA 22313-1450

By hand:  Customer Service Window, Randolph Building 401 Dulany Street Alexandria, VA 22314


/Sharon Turner/
Patent Reexamination Specialist CRU- Art Unit 3991

/Bruce Campell/
Patent Reexamination Specialist CRU-Art Unit 3991

/Jean C. Witz/
Supervisory Patent Examiner, Art Unit 3991